Hackney, J.
— Abram Boice was elected treasurer of Benton county in the year 1892, and, after assuming the duties of that office, it is alleged, he received in fees collected from persons for services performed as such officer a sum of money which he withheld from the “treasurer’s fund,” established by the act of March 9, 1891. Acts 1891, p. 424, section 125.
It was further alleged that he appropriated said sum to his own use as a part of the compensation of his office, and denied the right of said county to assert or maintain any interest therein.
The relator sued upon the bond of said treasurer for the recovery of said sum to the use of said “treasurer’s fund,” and to the complaint, the lower court sustained the demurrer of the appellees.
In support of that ruling, it is insisted that the act of March 9, 1891, supra, was passed in violation of the following inhibitions of the State constitution: “The General Assembly shall not pass local or special laws in any *508of the following enumerated cases, that is to say: * * * (10) Regulating the election of county and township officers, and their compensation. * * * (13) In relation to fees or salaries; except that the laws may be so made as to grade the compensation of officers in proportion to the population and the necessary services required.” (Article 4, section 22.)
Also, that “In all cases enumerated in the preceding section, and in all other cases where a general law can be made applicable, all laws shall be general, and of uniform operation throughout the State.” (Article 4, section 23.)
The character, scope and object of the act in question W'ere fully considered by us in the recent case of Henderson v. State, ex rel., 137 Ind. 552, and it is unnecessary to further state them.
The act sought to establish a system of fees 'and salaries for numerous classes of offices and officers, among which was that of county treasurers. For that class of officers salaries were provided as to all of the counties of the State, omitting Shelby county, as to which county no compensation, by way of fees or salary, was provided. Thus it is insisted, with other propositions, that the act became local, and lacked uniformity of operation throughout the State with reference to the system of salaries contemplated and adopted by it.
In State, ex rel., v. Krost, 140 Ind. 41, we held that the act should be considered as presenting a system of fees apart from the system of salaries also provided, and we now add that either system must stand and its constitutional validity be determined independently of the other. The system of salaries created and promulgated by the act was manifestly intended to be general as to the class of public officials to which the appellee Boice belongs, general in the sense that it was not designed to *509apply that system to some of the counties of the State, and some other system or different rule to another county or other counties. This is made to appear clearly from those provisions of the act which require that the receipts of the office, as applied to every county in the State, shall be'paid into the county treasury and constitute a “treasurer’s fund” for the payment of treasurers’ salaries.
It is utterly inconsistent with any theory of the intention of the Legislature that the fund should be created in any county and not be applied. This conclusion excludes the idea that it could have been intended to place the treasurers of all of the counties of the State, excepting Shelby county, upon salaries, and as to that county to permit the old fee system to continue or to provide, by implication, that the treasurer of that county should serve without compensation. We know, judicially, that the population of the omitted county and necessary services in the office of the treasurer thereof entitled it to he classified among the counties whose treasurers were given compensation by the act, yet we do not intimate that we could know of that we have authority to determine, to the exclusion of the legislative decision, as to what class said county should have been assigned or what the compensation should have been. As we find the question presented, ninety-one of the counties were included in the salary provisions by the act while one county was wholly omitted. It would appear, therefore, that the act is local in the sense that it applies to less than the whole State and that it has failed in its apparent purpose as a general law, applying throughout the State as to all counties whose conditions and wants render the legislation equally appropriate and necessary.
It is no less objectionable, in this sense, that it includes so great a part of the State and omits so small a *510fraction than if it had included but the one county and had omitted the ninety-one remaining counties. That laws regulating the compensation of county officers shall not be local, is the command of the constitution, and it is not our privilege, by artful construction, to .deny the command, though we may believe that the law which may fail is wise and just.
We are not to be understood as deciding that the amendment to the constitution, of March 14, 1881, does not, in another sense than that already considered, permit legislation of a local character. The provision as amended forbids local or special laws in relation to fees and salaries “except that laws maybe so made as to grade the compensation of officers in proportion to the population and the necessary services required.”
While it would appear that the framers of this provision intended that the varying differences to be found necessary in basing compensation upon “the population and the necessary services” in the several counties or classified districts of the State should not be objectionable as local or special, of this question we do not find it necessary in the present case to express an opinion. However, it is perfectly clear that if the act is not objectionable as local, it violates section 23, Art. 4 of the constitution, supra. That section, by its reference to section 22 of the same article, requires general laws in relation to salaries and in providing compensation for county officers, and that such laws shall be “of uniform operation throughout the State.” As we have said, the act was designed to be general and it was essential that it should be general; essential, because its subject is within the enumerated cases required by the constitution to be legislated upon by general laws; essential, because the subject is one in which all the citizens of the State have an interest in common; essential, because all *511of the treasurers of the State, as a class, whose offices are created and classified by the constitution, have an interest in common, and essential because every county in the State, as a governmental subdivision of the commonwealth, possesses conditions common to those of every other county, and not only supplies the same basis for a constitutional grading of compensation, but its interest in the subject is common to the interest of all.
Whenever a general law is necessary it is the imperative requirement of the constitution that such law shall be “of uniform operation throughout the State.”
In the act before us, uniformity of operation was broken, by omitting to apply its provisions to one of a class of the offices included, to one of the counties forming an essential element of the State and to the interests and demands of a considerable number of the common population of the State.
It is suggested that the Legislature, by the act of February 25, 1893, affirmed the constitutionality of the act of 1891 by providing salaries for the various officers of Shelby county, including the treasurer. If the legislative construction of the law and the constitution were conclusive, this case would have no place in the courts, and judicial inquiry and interpretation would be denied. This conclusion, however, is at such variance from the well established rule which confines questions of interpretation to the courts, where legislative discretion is not involved, that we pass the suggestion without fuller consideration. If, by the suggestion, counsel desired to direct attention to the act of 1893 as supplying the omission in the act of 1891, it is but necessary to intimate that the act of 1893, standing alone, is subject to every possible objection we have found to the act of 1891. It is local and special both in its form and in its operation, while, as we have said, the constitution imperatively *512commands that the subject shall receive general legislation of uniform operation.
Filed Nov. 27, 1894.
It is not possible for one void act to render valid another void act. At least, without incorporating and carrying forward the act which has failed of its purpose. The amendatory.act of 1893 had no greater force or effect than the amendment of a repealed statute. It simply amended a void act, an act which, in legal contemplation, had no existence whatever.
Counsel seek to impress us with the argument that “If this judgment is affirmed, then very important parts of the fee and salary law of 1891 will be overturned, and the fruition of years of struggle between the officeholding class, and the electorate of the State be swept away.”
There is no doubt that this result should be regretted, but not more sincerely than the disobedience of the sacred commands of the constitution, or that the judiciary should be swerved from its solemn duty by a popular clamor, and it would, if possible, be more regrettable that the will of the people could not find expression through their chosen representatives. We feel that that condition does not exist in this State which can reasonably warrant any of these fears.
The judgment of the circuit court that the act in question, as to county treasurers, was unconstitutional, was clearly right and is affirmed.